Title: To Thomas Jefferson from John Wayles Eppes, 3 October 1801
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Monticello Oct: 3. 1801.
Our little one continues in good health and I feel no apprehensions about Maria. The hardness in her breasts has gone off entirely and as the milk flows freely there can be no danger of return. We have considerable apprehensions about the whooping cough which rages in every part of this neighbourhood. At Charlottesville & Milton we know that they certainly have it, & I have just learnt that Rogers, Colo Harveys tenant has it in his family. This brings it so near Edge-hill that it will scarcely be possible for them to escape.
Your plaisterers have put on the first coat on the room adjoining the one finished before you left us, & also on the Octagon down stairs—They begin with the second coat on the square room above this morning. The masons go on badly not a single stone has been laid since you left us. Their first load of lime arrived yesterday evening. The Waggon got back from Augusta yesterday morning with lime for the plaisterers—I have passed your horse in review this morning—He is mending rapidly in flesh and his lameness considerably lessened—
Maria joins me in affectionate wishes for your happiness.
Yours sincerely
Jno: W: Eppes
 